Citation Nr: 0913141	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
December 1945.  He died on February [redacted], 2004.  The appellant 
is the Veteran's widow.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the RO.  

An April 29, 2008 Motion to advance this case on the Board's 
docket was granted on June 2, 2008 due to the appellant's 
age.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).  

In June 2008, the Board denied the appellant's claim  for 
Dependence and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318, and remanded the issue of 
service connection for the cause of the Veteran's death for 
further development.  


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2004 at the age of 81 as 
the result of arteriosclerotic heart disease; no other 
conditions were identified on the death certificate as 
significant in contributing to death; an autopsy was not 
performed.  

2.  At the time of his death, the Veteran was service 
connected for post-traumatic stress disorder, evaluated as 70 
percent disabling, shrapnel wound scar formation, left cheek, 
evaluated as 10 percent disabling, and left hand shrapnel 
scar, evaluated as noncompensable.  The Veteran was granted a 
total compensation rating based on individual unemployability 
on May 21, 1998.  

3.  The fatal arteriosclerotic heart disease is shown as 
likely as not to have been causally related to heart changes 
that were initially manifested during the Veteran's period of 
active service in World War II.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the appellant, 
the Veteran's arteriosclerotic heart disease is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2008).  

2.  The now service-connected arteriosclerotic heart disease 
caused the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in May 2004, the appellant was 
furnished notice of the type of evidence needed in order to 
substantiate her claim.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claim and advised of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the appellant's behalf), and provided the 
basis for the decisions regarding the claim.  

The appellant was provided with adequate notice of the 
evidence which was not of record, additional evidence that 
was necessary to substantiate the claim, and she was informed 
of the cumulative information and evidence previously 
provided to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).   This case applies in 
this instance.

Despite the defective notice provided to the appellant on 
these latter two elements, however, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, supra.   

In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical records and reports, the 
Veteran's death certificate, a VA examination, and statements 
submitted by the appellant and her representative in support 
of the claim.  The Board also notes that this matter has been 
remanded for additional development.  

Here, the Board notes that, in June 2008, the Board remanded 
this case and requested that the RO take appropriate steps to 
contact the appellant in order to request that she provide 
the names, addresses and approximate dates of treatment for 
any additional health care providers, including VA, who may 
possess additional records pertinent to her claim for service 
connection for the cause of the Veteran's death.  A copy of 
the Board's remand was returned to the RO as undeliverable.  
The RO the attempted to locate the appellant's current 
address, but further correspondence was also returned.  

The Board notes that the RO reviewed the Veteran's claims 
file for additional possible addresses and phone numbers, 
contacted the appellant's POA, and contacted the home RO in 
their efforts to locate the appellant.  

In this regard, the Board notes that the appellant has an 
obligation to assist in the adjudication of the claim, 
including an obligation to keep VA apprised of her current 
address. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
There is no burden on the part of VA to turn up heaven and 
earth to locate a claimant. Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection for the cause of the Veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The surviving spouse of a Veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  Contributory cause of death is inherently one 
not related to the principal cause.  

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

In this case, the evidence of record shows that the Veteran 
died on February [redacted], 2004 at the age of 81.  The immediate 
cause of the Veteran's death as shown on the death 
certificate was arteriosclerotic heart disease.  No other 
conditions were identified as significant in contributing to 
the Veteran's death and an autopsy was not performed.  

At the time of the Veteran's death, the Veteran was service-
connected for post-traumatic stress disorder, evaluated as 70 
percent disabling, shrapnel wound scar formation, left cheek, 
evaluated as 10 percent disabling, and left hand shrapnel 
scar, evaluated as noncompensable.  The Veteran was granted a 
total compensation rating based on individual unemployability 
beginning on May 21, 1998.  

In this case, the appellant assert that the Veteran's fatal 
arteriosclerotic heart disease had its onset in service or 
within one year of service.  Alternatively, she contends that 
the service-connected PTSD was a principal cause of the 
Veteran's arteriosclerotic heart disease.  

A review of the claims file reveals a notation in April 1943 
of probable organic heart disease, and an electrocardiogram 
in May 1943 reported possible myocardial damage.  There was 
no significant heart abnormality on discharge chest x-ray 
study in December 1945, at which time rheumatic fever was 
noted.  

The Veteran's cardiovascular system was noted to be normal on 
VA examinations in March 1946 and January 1947.  

The submitted private medical evidence shows that the Veteran 
was hospitalized in February and March 1960 for acute 
myocardial infarction.  Left venticular enlargement with 
possible old anterolateral myocardial damage was noted.  

Probable arteriosclerotic heart disease was diagnosed on VA 
examination in October 1961.  

In order to determine whether the death from arteriosclerotic 
heart disease was caused by his service or his service-
connected PTSD, the case was submitted for review by a VA 
physician in January 2009.  The VA reviewer indicated that 
the claims file had been reviewed in connection with the 
examination and report.  

The VA reviewer noted the medical history, including cardiac 
issues in the time period of 1943 and 1944.  The examiner, 
however, concluded that the Veteran's service records did not 
contain any confirmed cardiac problem while in the service.  
The examiner also indicated that there was nothing to suggest 
a relationship between the Veteran's death due to 
arteriosclerotic heart disease and his service-connected 
PTSD.  

Based on its review of the record, the Board finds that the 
evidence is in relative equipoise for the purpose of showing 
that Veteran's arteriosclerotic heart disease as likely as 
not had its clinical onset during his service in World War 
II.  

Here, the recently obtained medical opinion found that the 
Veteran did not have confirmed heart condition in service.  
However, the medical evidence when viewed in its entirety 
shows that the veteran suffered a heart attack in 1960 when 
he was about 38 years old.  These was evidence some old heart 
damage at that time.  

As such, the Board finds the medical evidence to be in 
relative equipoise in showing the Veteran's fatal heart 
disease as likely as not had its clinical onset during his 
period of active service.  In addition, the Board notes that 
the Veteran also was significantly impaired due to the 
service-connected PTSD at the time of his death.  

On these facts, in resolving the all reasonable doubt in the 
appellant's favor, service connection for the cause of the 
Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


